Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Bong-Hyuk et al., Highly purified mussel adhesive protein to secure biosafety for in vivo applications. Microbial Cell Factories, 2014, Vol. 13, No. 52, pages 1-12 (IDS) in view of Qvist US 6,335,430, and Nehete, Natural proteins: Sources, isolation, characterization and applications, Pharmacognosy Reviews | July-December 2013 | Vol 7 | Issue 14, 107-116, and Kollodis Bioscience KR 10-2015-0143173 A, 2015 (IDS).

The instant invention is drawn to a generic method of purifying known mussel adhesive proteins, see Claim 1, for example.

Choi teaches a method of purifying mussel adhesive protein using the steps of disrupting cells containing an expression system expressing the mussel adhesive protein (MAP) via centrifugation the disrupted cells expressing the MAP, removing endotoxins with a surfactant, and extracting the MAP with acetic acid, see lines 47-49 in the left column on page 3, line 1 of the left column of page 8, lines 5-7, 10, 11, and 18-21 on page 10, left column. The expression system used is E.coli, which is taught in the abstract and Figure 1, reading on Claim 2. Lysis buffer and a high-pressure homogenizer, of Claim 3, is taught in lines 1-4 of page 10, left column. 
The difference between what is taught by the prior art and that instantly claimed is that while Choi teaches the steps of Claim 1-3, Choi does not teach the use of acetone to precipitate the MAP or the use of isoelectric point of the MAP in the purification process to take advantage of the pI of the MAPs.

Qvist teaches MAPs can be precipitated out of solution using acetone, and then dissolved into a diluted acetic acid (an aqueous solution). 

Nehete teaches [p]roteins can be obtained from plants, animals and microorganism cells. The abundant economical proteins can be obtained from plant seeds. These natural proteins are obtained by isolation procedures depending on the physicochemical properties of proteins. Isolation and purification of single protein from cells containing mixtures of unrelated
proteins is achievable due to the physical and chemical attributes of proteins. The following characteristics are unique to each protein: Amino acid composition, sequence, subunit structures, size, shape, net charge, isoelectric point, solubility, heat stability and hydrophobicity. Based on these properties, various methods of isolation exist, like salting out and isoionic precipitation. The isoelectric point of the given protein to be purified from other unwanted protein can be exploited in precipitating those unwanted protein, or selectively precipitating the desired protein. 

Kollodis Bioscience teaches the instant peptides, and the elected species, see abstract and the SEQ ID Nos of the publication.
It would have been obvious to one of ordinary skill in the art to extract and purify the MAPs as taught by Choi in view of the secondary references.  One would have been motivated to use the purification of the MAPs, those of Kollodis employing the method of Choi, Qvist, and Nehete. One would have had a reasonable expectation of success in success as the method taught by the combination of the references as the general principles of purifying the MAPs are taught by Choi, Qvist, and Nehete which are applicable to the MAPs of Kollodis.

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, purification of MAPs are well known in the prior art as evidence by the references, and the general procedures to express and purify the MAPs are known in the art.

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of the process in the claimed in the claimed invention because these components are an art-recognized result-effective variable that is routinely determined and optimized in the purification arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). In the instant case, the methods employ the use of pH to exploit the precipitation of the protein and/or contaminants, and the choice of common reagents, such as acetic acid, and the adjustment of pH would be both well known to the skilled artisan and the skills sets to adjust those parameters for an optimal outcome. Thus, the pH of Claims 4-10, with Claim 9 and 10 properly understood, are conditions that are optimized, and discoverable due to the inherent properties of the protein to be isolated.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). In the instant case, the claims are very generic, although one of skill in the art would recognize and apply the criteria of (A)-(G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	
Applicant’s Arguments
Applicant’s arguments are found on page(s) 5 and 6 of the remarks filed 09/15/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Regarding Choi and Nehete, the references were not exclusive to chromatographic techniques, see selective precipitation method on page 111 as well as Figure 1 of the Nehete reference. Further, the Qvist references supplies the acetone precipitation step. One can use instrumental isoelectric focusing to determine the isoelectric point, to which the pH in the various steps in isolation can be used to precipitate the desired protein from the information obtained in the instrumental step. It is believed that the prior art references and routine adjustments in the procedure, one of ordinary skill in the art would arrive at the instant invention.  

     Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654
	
	
/THOMAS S HEARD/Primary Examiner, Art Unit 1654